El Juez Asociado Señor Irizarry Yunqué
emitió la opinión del Tribunal.
Toda muerte violenta conmueve las fibras íntimas de la sensibilidad del ser humano. Pero cuando se asesina a seres indefensos y a la manera de la orgía de terror que revelan los hechos de este caso, tiene que conmoverse en indignación la conciencia ciudadana y no puede menos que sentirse contur-bada.
Nos preocupa hondamente que este tipo de crimen pueda haber llegado a ser hoy día en nuestra sociedad un estilo que ya no puede llamarse excepcional. La adicción a drogas, sub-yacente en el móvil del robo y los asesinatos de este caso, pa-rece ser parte de ese estilo que adormece la sensibilidad y des-pierta los instintos viciosos de la fiera. Tenemos que hacernos eco del clamor de nuestro pueblo, que vive en constante temor ante la ola incontrolada de criminalidad que lo agobia, para que se tome acción pronta y positiva que conjure este mal de nuestro tiempo.
*844r — <
Los aquí apelantes, Melvin Suárez Fernández y Abigail Ortega Quiñones, fueron convictos, en juicio por jurado, de los delitos de asesinato en primer grado (dos casos), robo, se-cuestro y varias infracciones a la Ley de Armas.
La prueba de cargo consistió de los testimonios de Freddie Villegas Rodríguez, joven participante en los hechos delic-tuosos a quien el Ministerio Público concedió inmunidad —contaba 17 años en la fecha de los hechos— y Pablo Suárez Batista. La de defensa se limitó al testimonio de José Orlando Cordero Falú, también participante confeso, quien contaba quince años para la fecha de su ocurrencia.
Quedó establecido que Freddie y José Orlando se reunie-ron a principios de julio de 1980 con Agustín Franco Cáceres para acordar los detalles de un robo a efectuarse en una resi-dencia en Villa Carolina en que vivían dos damas dueñas de una joyería en que Agustín era empleado. Se unieron al grupo Abigail Ortega Quiñones y Melvin Suárez Fernández, los aquí apelantes. Melvin proveyó un revólver, “lo que hace falta”, según dijo. Se valieron todos de un amigo vecino llamado Rubén, que por $5.00 les proveyó transportación hasta las cercanías del lugar a ser asaltado, y allá fueron. Freddie se encontraba “estimulado”, pues “se había metido tres decks de heroína”.
Llegaron a la casa. Agustín abrió el portón de entrada y penetraron. Las dos damas estaban sentadas a la mesa. Era la hora de la comida. Agustín, armado con el revólver de Melvin, encañonó a las dos mujeres. Orlando tomó una cartera que estaba sobre la mesa y sustrajo de ella otro revólver. Agustín ordenó a Freddie que llevara a la señora mayor a uno de los cuartos. Así lo hizo éste, procediendo a atarla de pies y manos. Así atada, fue matada por Abigail a puñaladas, valiéndose de un cuchillo de la cocina. Mientras tanto, los otros rebuscaban la casa, cogieron el dinero y las prendas que quisieron, y se llevaron a la otra mujer en un automóvil Volvo *845propiedad de ellas. En él se fueron todos excepto Abigail, que decidió quedarse y se fue “caminando”.
Se orientaron en el automóvil hacia un paraje solitario en la carretera de Trujillo Alto a Gurabo. Ya era de noche. Se detuvieron. Allí Agustín trató de ultrajar a la mujer y no pudo. Entonces le ordenaron bajarse y que corriera. Cuando ésta así lo hizo, encendieron las luces delanteras del vehículo y mientras enfocaban a la mujer que corría, abrieron fuego contra ella Orlando y Agustín con los revólveres que porta-ban. La infortunada al fin cayó. Entonces la ultimaron a ba-lazos mientras yacía boca abajo a la orilla de la carretera. El patólogo halló siete heridas de bala, todas por la espalda, he-chas a distancia.
La variante importante entre el testimonio de Freddie, testigo de cargo, y el de José Orlando fue que éste declaró haber sido él quien mató a puñaladas a la señora en su casa. Este testigo era inimputable de delito debido a su edad. El jurado no le creyó.
II
La apelación ante nos se basa en cinco alegados errores que pasamos a considerar separadamente.
PRIMER ERROR
Incidió la Ilustre Sala de instancia al declarar sin lugar la solicitud de la defensa de que se desestimaran los cargos al amparo de la sección 11 de la Carta de Derechos de la Cons-titución del Estado Libre Asociado de Puerto Rico, de la Quinta Enmienda de la Constitución de los Estados Unidos y de la Regla 64(e) de las de Procedimiento Criminal.
Este señalamiento se basa en que, comenzado el juicio contra los apelantes y habiéndose decretado por el juez la deten-ción del proceso y la disolución del jurado (mistrial) (1) de-bido a determinada conducta de los fiscales, se negó el tribunal de instancia a desestimar las acusaciones, y por sobre la ob-*846jeción de los apelantes se les sometió a juicio nuevamente, re-cayendo entonces los fallos condenatorios y las sentencias que son objeto del presente recurso.
El mistrial fue decretado a solicitud de la defensa luego de que el magistrado llamara la atención a los fiscales en va-rias ocasiones, porque se hicieron ostensibles movimientos que permitían al jurado ver fotografías de las occisas que no fue-ron admitidas como prueba; mantenía fotografías sobre su mesa que eran visibles para el jurado y que no formaban parte de la prueba; un fiscal saludó a los miembros del ju-rado cuando éstos se retiraban para almorzar, deseándoles “un buen almuerzo” a cada uno; hicieron preguntas sobre parches con huellas dactilares a pesar de la prohibición ex-presa que hiciera el juez, y se incurrió en conducta poco cortés para con el magistrado.
Al señalarse nuevamente la causa para juicio se discutió moción de desestimación de los apelantes en que alegaban que el nuevo juicio constituiría una doble exposición. Se dio au-diencia a las partes para oír prueba sobre el mistrial y escu-char sus argumentos. Quedó establecido que el fiscal que así se comportó había sufrido un accidente automovilístico la noche antes, quedando inconsciente y siendo atendido en un hospital, habiendo sufrido lesiones en todo el cuerpo; tuvo una lesión en el hombro izquierdo con separación de alrededor de siete grados de la clavícula, lo cual le producía mucho dolor y espasmos; que aun en esas condiciones acudió al tribunal para la continuación del juicio; que no podía caminar libremente. Otra fiscal que intervino declaró sobre las fotografías en la mesa, que se proponían ofrecerlas y que al llamárseles la aten-ción las viró para que no se vieran.
El juez que intervino en la moción concluyó que aunque esta conducta fue impropia no medió mala fe ni tuvo la inten-ción de obligar a la defensa a solicitar un mistrial. (2)
*847De ordinario cuando se decreta un mistrial a petición de la defensa ello equivale a una renuncia al derecho constitucional del acusado a no ser juzgado dos veces por el mismo delito. En Lugo v. Tribunal Superior, 99 D.P.R. 244, 247-248 (1970), señalamos:
Es claro que cuando se disuelve un jurado antes de rendir veredicto no se puede procesar de nuevo al acusado a menos que éste hubiere consentido a la disolución, o que la misma procediese por concurrir las circunstancias que se enumeran en la Regla 144 de las de Procedimiento Criminal de 1963. Disolver un jurado sin autorización legal equivale a una ab-solución. Ver Paulson v. Superior Court of El Dorado County, 372 P.2d 641 (Cal. 1962).
Bajo la citada Regla 144 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R. 144, el juez puede ordenar la disolución del jurado antes de recaer veredicto, entre otros casos “[s]i se hubiere cometido algún error o se hubiere incurrido en alguna irregularidad durante el proceso que, a juicio del tribunal, le impidiere al jurado rendir un veredicto justo e imparcial”. (Inciso (d).) En este, como en los demás casos señalados por dicha regla, “la causa podrá ser juzgada nuevamente”. (Última oración de la Regla 144.) (3)
Valga aclarar que esta afirmación no es absoluta. Señala-mos en Pueblo v. Arteaga Torres, 93 D.P.R. 148, 151 (1966) :
Por lo tanto, la cuestión ante nos debe afrontarse no sólo a la luz de la autoridad permisible de la Regla 144 sino satis-faciendo además aquellas normas constitucionales que rigen la materia y que también harían permisible o no un segundo proceso sin que se violara la garantía. Puede decirse en sín-tesis de esas normas, que cuando ocurran circunstancias en que los fines de una justicia sustancial no puedan lograrse y exista una manifiesta necesidad de así hacerlo, de modo *848que no se derroten los mejores fines de la justicia, un juicio puede descontinuarse y disolverse el jurado sin el consenti-miento del acusado o aun ante su objeción, sin que por ese solo hecho un segundo enjuiciamiento por el mismo delito quede al margen de la garantía constitucional. Es norma complementaria de lo anterior que la descontinuación de un juicio en esas circunstancias debe ser producto de una sana y juiciosa discreción; la facultad debe ejercitarse con la mayor cautela, por consideraciones obvias de peso, y ante una necesidad manifiesta de así hacerlo.
Las normas enunciadas en Lugo v. Tribunal Superior, supra, y Pueblo v. Arteaga Torres, supra, tienen que atemperarse, no obstante, a la realidad de que el decreto de mistrial muy bien podría ser provocado intencionalmente por el fiscal para tomar una ventaja indebida, que no debe premiarse. Podría darse el caso, por ejemplo, de que el fiscal no esté a gusto con el jurado seleccionado o no haya venido bien preparado y busque provocar el mistrial para tener una segunda oportunidad. Si tal cosa se permitiese se quebrantaría el basamento del debido proceso de ley y sin duda se estaría violentando la prohibición constitucional contra la doble exposición.
El problema ha sido abordado por el Tribunal Supremo federal en United States v. Dinitz, 424 U.S. 600 (1976), y recientemente en Oregon v. Kennedy, 456 U.S. 667 (1982). En United States v. Dinitz, supra, el Tribunal resolvió que si bien el juez de instancia fue más allá de lo debido (overreached■) al ordenar el retiro de un abogado del acusado y provocar con ello un mistrial, ello no impedía un segundo pro-ceso toda vez que no se demostró que la expulsión del abogado se hiciera de mala fe y para inducir a la defensa a solicitar un decreto de mistrial.
En Oregon v. Kennedy, supra, el Tribunal sentó la doc-trina de que para que se impida un nuevo proceso en obedien-cia a la cláusula constitucional de doble exposición (Enmien-das V y XIV), el mistrial no debe ser el resultado de una con-ducta intencional del fiscal o del juez con el propósito de obli-*849gar a la defensa a solicitarlo. Este caso limitó la doctrina de United States v. Dinitz, supra, al decir, en las págs. 675-676:
Prosecutorial conduct that might he viewed as harassment or overreaching, even if sufficient to justify a mistrial on defendant’s motion, therefore, does not bar retrial absent intent on the part of the prosecutor to subvert the protections afforded by the Double Jeopardy Clause. A defendant’s motion for a mistrial constitutes “a deliberate election on his part to forgo his valued right to have his guilt or innocence determined before the first trier of fact.” United States v. Scott, 437 U.S. 82, 93 (1978). Where pros-ecutorial error even of a degree sufficient to warrant a mistrial has occurred, “[t] he important consideration, for purposes of the Double Jeopardy Clause, is that the defendant retain primary control over the course to be followed in the event of such error.” United States v. Dinitz, supra, at 609. Only where the governmental conduct in question is intended to “goad” the defendant into moving for a mistrial may a defendant raise the bar of double jeopardy to a second trial after having succeeded in aborting the first on his own motion. (Énfasis nuestro.)
Más adelante, en la pág. 679, señaló el Tribunal:
. . . We do not by this opinion lay down a flat rule that where a defendant in a criminal trial successfully moves for a mistrial, he may not thereafter invoke the bar of double jeopardy against a second trial. But we do hold that the circumstances under which such a defendant may invoke the bar of double jeopardy in a second effort to try him are limited to those cases in which the conduct giving rise to the successful motion for a mistrial was intended to provoke the defendant into moving for a mistrial.
Aplicada esta norma a los hechos ante nos es forzoso con-cluir que no se cometió el error imputado. El tribunal de ins-tancia resolvió como cuestión de hecho, luego de oír los testi-monios del juez que decretó el mistrial y de los fiscales que intervinieron en el primer juicio, que aunque la conducta de los fiscales fue impropia no medió mala fe ni tuvo la intención *850de obligar a la defensa a solicitar el mistrial. Hemos exami-nado los autos y tal determinación encuentra apoyo en la prueba desfilada.
SEGUNDO ERROR
Cometió error el Honorable Tribunal sentenciador al decla-rar sin lugar una solicitud de disolución del jurado.
Este señalamiento se basa en el siguiente incidente. El agente Magín Ruisánchez, testigo de cargo, declaró que diri-gió la investigación de los sucesos por los que se procesaba a los acusados. Señaló que en la etapa investigativa entrevistó a Freddie Villegas, quien prestó declaración sobre los hechos luego de ser debidamente advertido de sus derechos. También interrogó a José Orlando Cordero Falú. Manifestó que Cor-dero Falú le “dijo la misma versión sobre los hechos que le hiciera Freddie Villegas”.
La defensa objetó la contestación ofrecida por el agente Ruisánchez. En ausencia del jurado solicitó la disolución del mismo por haberse ocasionado un daño irreparable a los acu-sados. Debe recordarse que Villegas declaró que Abigail Ortega dio muerte a puñaladas a una de las víctimas. La otra perjudicada fue conducida a un paraje solitario donde José Orlando' Cordero y Agustín Franco le dieron muerte de va-rios disparos. El tribunal declaró sin lugar el planteamiento de la defensa. Procedió a impartir instrucciones especiales al jurado por haber declarado el testigo sobre unos extremos ya declarados inadmisibles por el tribunal.
No tienen razón los apelantes. Es cierto que el jurado pudo haber pensado que ambos coautores compartían la misma versión de los hechos. No obstante, esta manifestación fue hecha antes de que José Orlando Cordero Falú prestara su declaración en corte abierta. El jurado tuvo la oportunidad de ver y oír al testigo prestar declaración y adjudicar su credibilidad. Unas instrucciones especiales y oportunas, unido al testimonio posterior de José Orlando, lograron evitar el ale-*851gado efecto perjudicial de la manifestación sobre la defensa de los acusados. Dichas instrucciones no fueron objetadas por la defensa ni solicitó ésta alguna instrucción en especial.
TERCER ERROR
Cometió grave error el Tribunal sentenciador al decretar que una inferencia hecha por el Ministerio Público durante su informe de rectificación estaba apoyada en la prueba.
La Regla 136 de Procedimiento Criminal dispone que una vez terminada la prueba, las partes rendirán sus informes. El fiscal podrá cerrar brevemente el debate limitándose a rectificar el informe de la defensa.
En Pueblo v. Fournier, 80 D.P.R. 390, 407-408 (1958), dijimos:
... La determinación de las cuestiones de hecho por un jurado exige inferencias que deben derivarse de la evidencia testifical y documental presentada. Para llamar la atención del jurado respecto a dichas inferencias, tanto el fiscal como la defensa tienen que presentarlas en sus argumentos. Por eso, en sus informes finales al jurado, el representante del ministerio público y el abogado defensor pueden comentar la evidencia presentada y tienen amplia libertad para hacer conclusiones, inferencias, deducciones y argumentos derivad-dos de la misma. No importa que dichas conclusiones, infe-rencias, deducciones y argumentos sean improbables, ilógi-cos, erróneos o absurdos. Cualquier argumento basado en la evidencia normalmente es propio y el requisito de que exista base en la evidencia se interpreta muy liberalmente. (Énfa-sis suplido.)
Esta norma ha sido reiterada en varias ocasiones. Véanse Pueblo v. Ortiz Rodriguez, 103 D.P.R. 368 (1975); Pueblo v. González Colón, 110 D.P.R. 812 (1981).
En su turno final, el fiscal tomó en sus manos el cuchillo y la foto marcada Exhibit (5) (e) de El Pueblo, que ilustra el estado en que se encontraba el baño (papeles tirados en el piso, manchados) de la residencia donde ocurrieron los hechos. El fiscal quiso explicar la razón por la cual en el cuchillo uti-*852lizado para dar muerte a Sara Olga Hernández no apareció huella de la coacusada Abigail Ortega. Manifestó que los pa-peles habían sido usados para limpiar una superficie ensan-grentada. Infirió que alguien había limpiado el cuchillo con los papeles de baño que se reflejan en la foto. La defensa ob-jetó esta inferencia, y el tribunal la declaró sin lugar por tener base en la prueba desfilada.
Se recordará que el testigo Freddie Villegas declaró que vio a “Abigail [la aquí apelante] apuñalando a la señora mayor con un cuchillo finito de cabo crema o blanco”. El Exhibit 5(e) de El Pueblo —una fotografía— reproduce la forma en que se encontró el baño de la residencia en donde fue asesinada la señora Hernández. En dicha fotografía se pueden apreciar papeles manchados tirados en el piso.
El cuchillo debió estar ensangrentado cuando éste fue ha-llado por la Policía. Sin embargo, apareció sin rastro alguno de sangre. Si bien es cierto que la huella de José Orlando Cor-dero fue tomada de la hoja del cuchillo, no sería la forma in-dicada para agarrar un cuchillo con el propósito de apuñalar a alguien. José Orlando declaró que utilizó el cuchillo para apuñalar a una de las víctimas, sin embargo, no se encontra-ron sus huellas en el mango. Es lógico pensar que alguna persona limpió el cuchillo.
Para poder hacer la inferencia objetada, no era necesario que el Estado hubiese establecido con prueba directa que la apelante se dirigió al baño luego de ocurrir los hechos. Tam-poco es necesario que la hubieran visto con papeles sanitarios, que llevara el cuchillo al referido baño o que alguien hubiera limpiado el arma. La inferencia hecha por el Ministerio Fiscal era lógica y válida y permisible conforme a Derecho.
CUARTO ERROR
Erró el Honorable Magistrado de instancia al imponer a los acusados penas múltiples por los delitos por los que se les acusó y resultaron convictos.
*853En los dos casos por asesinato en primer grado se senten-ció a los apelantes a reclusión perpetua. En el caso por el delito de secuestro se les impuso una pena de diez a quince años de reclusión. En el caso por el delito de robo se les sen-tenció a cumplir de diez a doce años de reclusión. Por las infracciones al Art. 8 de la Ley de Armas, 25 L.P.R.A. see. 418, se les impuso una pena de tres a cinco años, y por las in-fracciones de los Arts. 4 y 6 de dicha ley, 25 L.P.R.A. sees. 414 y 416, se les impuso seis meses de reclusión. Se dispuso que las sentencias impuestas en los casos por asesinato en primer grado se cumplan de modo concurrente entre sí, pero conse-cutivas con las demás penas impuestas.
Los apelantes alegan que las sentencias impuestas constituyen castigos múltiples a un curso de conducta que perseguía una sola intención criminal. El Art. 63 del Código Penal, 33 L.P.R.A. see. 3321, dispone, en lo aquí pertinente, lo siguiente:
Salvo lo dispuesto en la sección siguiente, un acto u omi-sión penable de distintos modos por diferentes disposiciones penales, podrá castigarse con arreglo a cualquiera de dichas disposiciones pero en ningún caso bajo más de una.
En Pueblo v. Meléndez Cartagena, 106 D.P.R. 338 (1977), señalamos que el “acto” a que se refiere este artículo comprende no sólo un acto físico único sino que, en determinadas circunstancias, puede comprender un curso de acción. Esta doctrina sobre el concurso de delitos no opera, según ex-presamos en la pág. 345, cuando el acto genera más de una lesión. Y ese es el caso aquí. Los apelantes fueron a robar, pero además de robar, mataron a sus víctimas. Su curso de acción para lograr el objetivo de robar generó diversas lesiones y cada una constituyó un delito punible separadamente de las demás.
En cuanto a la apelante Abigail Ortega se plantea que, según la prueba, ésta participó solamente en el robo y en el *854asesinato de una de las victimas, y no debe responsabilizár-sele por la conducta seguida por sus compañeros luego que ella se alejó voluntariamente y los dejó.
No tiene razón. Cuando un delito ha entrado en la fase de su ejecución, como es el caso ante nos, no basta para exo-nerar a uno de los coautores que éste desista voluntariamente, sino que debe realizar actos dirigidos a evitar el resultado de-lictivo. Pueblo v. Tribunal Superior, 103 D.P.R. 755, 758-759 (1975). Además, el secuestro y asesinato de la otra víctima no puede catalogarse una acción independiente del robo y ase-sinato de la primera. El secuestro y asesinato de la segunda víctima se cometieron obviamente en protección de todos, para evitar ser identificados por ésta.
QUINTO ERROR
No se estableció la culpabilidad de los apelantes más allá de duda razonable.
Este planteamiento es frívolo. Hubo dos versiones y el jurado no dio crédito al testigo de defensa José Orlando Cordero Falú. La prueba de cargo es suficiente en Derecho para sostener los veredictos rendidos por el jurado. No estamos autorizados a intervenir con su función aquilatadora de credibilidad. Pueblo v. Díaz Ríos, 107 D.P.R. 140 (1978); Pueblo v. Vázquez López, 98 D.P.R. 15 (1969).
I — í l-H
Por los fundamentos expresados, las sentencias aquí ape-ladas serán confirmadas.
El Juez Asociado Señor Hernández Denton concurre en el resultado sin opinión. El Juez Presidente Señor Pons Núñez no intervino.

(1)A falta de un vocablo en español equivalente al término mistrial, seguiremos usando el vocablo en inglés en aras de la brevedad.


(2)De esta resolución se acudió ante nos vía certiorari. Nos negamos a revisar sin perjuicio de que se hiciera el planteamiento en apelación.


(3)No se discute que en este caso el decreto de mistrial estuvo justifi-cado al amparo del citado inciso (d) de la Regla 144 de Procedimiento Criminal, a diferencia del planteamiento objeto de consideración en Pueblo v. Guzmán Camacho, 116 D.P.R. 34 (1984).